DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kramer US 2010/0132843(Kramer).
Kramer teaches a method for conversion coating an Al or Al alloy surface(abstract), wherein the method comprises[0050]:
Degreasing the Al surface with hot alkaline cleaner;
Deoxidizing the Al surface;
Contacting the Al surface with an treatment solution comprising Cr(III) and fluorine[0014-0025];
Removing the coated Al surface and drying;
Curing the coated Al surface for 3 days in humidity[0059].
Regarding claims 1-7, the degreasing and deoxidizing pretreatment steps and the coating treatment step as taught by Kramer reads on the claimed pretreatment and coating steps.  Additionally, since Kramer teaches the coated Al surface is cured in humidity, the examiner concludes that the curing step as taught by Kramer is taking place in a controlled environment as claimed.  The humidity in the curing process of Kramer would have resulted in oxidation of Cr(III) in the coating layer to Cr(VI).  Therefore, the final coating layer produced by the process of Kramer would have resulted in a protecting coating layer enriched with Cr(VI) as claimed.
Additionally, the instant claims are product claims while much of the claims recite process limitations.  It is well settled that a product-by-process claim defines a product, and that when the prior art discloses a product substantially the same as that being claimed, the burden falls upon the applicant to show that any process steps associated therewith results in a product materially different from that disclosed in the prior art.  See In re Thorpe, (227 USPQ 964), In re Brown, (173 USPQ 685), In re Fessman, (180 USPQ 524) and MPEP 2113.
In this case, although Kramer does not explicitly teaching the claimed post-treatment with and oxidizer or that the controlled environment contains ozone, the examiner maintains that the coated substrate of Kramer still meets the limitation of the instant claims because the coating layer of Kramer after curing would have been enriched with Cr(VI) as claimed, absent persuasive evidence that the claimed post-treatment with an oxidizer and the claimed ozone in the controlled environment materially affect the claimed coated substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733